Title: To George Washington from George Clinton, 8 March 1778
From: Clinton, George
To: Washington, George



Dear Sir
Poughkeepsie [N.Y.] 8th March 1778.

I wrote your Excellency the 5th Instant informing you of the little Success I had in procuring a present Supply of Provision for the Army under your immediate Command—I am now happy in being able to tell you that since that Time I have had collected at the different Posts in West-Chester County so much more as will make in the whole 400 Barrels Pork which are all on the Way towards Head Quarters—I expect the last of it will pass the River at King’s Ferry and NewBurgh Tomorrow—I begg Leave to suggest to your Excellency the Propriety of sending faithful active Officers to the different Posts on the Rout to forward it on Genl Parsons is furnished with Ample Authority to cause an Impress of Teems and Carriages to be made in this State for the Purpose and I am perswaded he has & will continue to exert himself on the Occassion.
I have taken the Liberty to inclose a Letter I have wrote to Congress inclosing a Copy of one to the State of Connecticut which as they treat of Military Matters I have left open for your Excellency’s perusal—If they contain any Thing inconsistent with the good of the Service at large your Excellency will be able to point out to Congress wherein I

have erred so as to prevent any Mischief they might occassion—I am with the most perfect Esteem & Regard your Excellencys Most Obedt Servt

Geo: Clinton

